UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 19-1560


CHARLES ALFRED HILL,

                     Plaintiff - Appellant,

              v.

SOUTHEASTERN MEDICAL                  CLINIC,     Red    Springs;     ROBERT      L.
HOLLINGSWORTH,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cv-00158-D)


Submitted: July 16, 2019                                            Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Alfred Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charles   Alfred    Hill   appeals   the   district   court’s   order   accepting   the

recommendation of the magistrate judge and dismissing his medical malpractice

complaint for lack of subject matter jurisdiction. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Hill v. Se. Med. Clinic (E.D.N.C. May 13 & 14, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2